Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this amendment was given by Gerald Gray on 11/30/2021.

1. 	(Currently Amended) An uplink signal sending method, comprising:
receiving, by a terminal device, downlink control information (DCI) sent by a network device;
determining, by the terminal device based on the DCI, a transport block size (TBS) used for transmitting an uplink signal; and
sending, by the terminal device, the uplink signal on two contiguous uplink subcarriers in a Pi/2 binary phase shift keying ,
wherein the DCI comprises index indication information and resource unit quantity indication information, and the index indication information is used to indicate a modulation and coding scheme (MCS) index; and
a) the determining, by the terminal device based on the DCI, a TBS used for transmitting an uplink signal comprises:
determining, by the terminal device, a TBS index based on the index indication information and a first mapping relationship, wherein the first mapping relationship is used to indicate a relationship between the MCS index, a modulation mode, and a TBS index; and
determining, by the terminal device based on the TBS index and the resource unit quantity indication information, the TBS used for transmitting the uplink signal, wherein
the first mapping relationship comprises a first part and a second part, the first part is used to indicate a relationship between an MCS index, a quadrature phase shift keying (QPSK) modulation mode, and a TBS index, and the second part is used to indicate a relationship between an MCS index, the Pi/2 BPSK modulation mode, and a TBS index; and
the second part comprises S TBS indexes, and/or a maximum value of a transport block size in the second part is 936 or 1000, wherein S is a positive integer, and S is greater than 2 and less than or equal to 5,
 or
b) the DCI further comprises carrier quantity indication information and/or modulation mode information, and the carrier quantity indication information and/or the modulation mode information are/is used to determine a modulation mode; and
the determining, by the terminal device based on the DCI, a TBS used for transmitting an uplink signal comprises:
determining, by the terminal device, a TBS index based on the MCS index and a second mapping relationship, wherein the second mapping relationship is used to indicate a relationship between the MCS index and the TBS index; and
determining, by the terminal device based on the TBS index, the resource unit quantity indication information, and the carrier quantity indication information and/or the modulation mode information, the TBS used for transmitting the uplink signal.

2. 	(Canceled) The method according to claim 1, wherein the DCI comprises index indication information and resource unit quantity indication information, and the index indication information is used to indicate a modulation and coding scheme (MCS) index; and
the determining, by the terminal device based on the DCI, a TBS used for transmitting an uplink signal comprises:
determining, by the terminal device, a TBS index based on the index indication information and a first mapping relationship, wherein the first mapping relationship is used to indicate a relationship between the MCS index, a modulation mode, and a TBS index; and
determining, by the terminal device based on the TBS index and the resource unit quantity indication information, the TBS used for transmitting the uplink signal, wherein
the first mapping relationship comprises a first part and a second part, the first part is used to indicate a relationship between an MCS index, a quadrature phase shift keying (QPSK) modulation mode, and a TBS index, and the second part is used to indicate a relationship between an MCS index, the Pi/2 BPSK modulation mode, and a TBS index; and
the second part comprises S TBS indexes, and/or a maximum value of a transport block size in the second part is 936 or 1000, wherein S is a positive integer, and S is greater than 2 and less than or equal to 5.

3. 	(Currently Amended) The method according to claim [[2,]] 1, wherein
when the MCS index indicated by the index indication information belongs to the first part and the quantity of resource units is N, the TBS is determined based on a column corresponding to a Kth physical resource block (PRB) in a TBS table that is set in an existing standard and the TBS index corresponding to the index indication information; or
when the MCS index indicated by the index indication information belongs to the second part and the quantity of resource units is 2xN, the TBS is determined based on a column corresponding to a Kth PRB in a TBS table that is set in an existing standard and the TBS index corresponding to the index indication information, wherein
N and K are positive integers.

4. 	(Canceled) The method according to claim 1, wherein the DCI comprises index indication information and resource unit quantity indication information, the index indication information is used to indicate a modulation and coding scheme (MCS) index, the DCI further comprises carrier quantity indication information and/or modulation mode information, and the carrier quantity indication information and/or the modulation mode information are/is used to determine a modulation mode; and
the determining, by the terminal device based on the DCI, a TBS used for transmitting an uplink signal comprises:
determining, by the terminal device, a TBS index based on the MCS index and a second mapping relationship, wherein the second mapping relationship is used to indicate a relationship between the MCS index and the TBS index; and
determining, by the terminal device based on the TBS index, the resource unit quantity indication information, and the carrier quantity indication information and/or the modulation mode information, the TBS used for transmitting the uplink signal.

5. 	(Currently Amended) The method according to claim [[4,]] 1, wherein
th PRB in a TBS table that is set in the standard and the TBS index corresponding to the index indication information; or
when the carrier quantity indication information and/or the modulation mode information indicate/indicates that the modulation mode is the pi/2 BPSK modulation mode, and the resource unit quantity indication information indicates that a quantity of resource units is 2xP, the TBS is determined based on a column corresponding to an Mth PRB in a TBS table that is set in the standard and the TBS index corresponding to the index indication information, wherein
M and K are positive integers.

6. 	(Original) The method according to claim 1, wherein the DCI comprises index indication information, and there is a mapping relationship between the index indication information and the transport block size; and
the determining, by the terminal device based on the DCI, a TBS for the uplink signal comprises:
determining, by the terminal device, the TBS for the uplink signal based on the index indication information, wherein
a maximum value of the TBS is 224, 256, 456, 504, 712, 808, 936, or 1000.

7. 	(Original) The method according to claim 6, further comprising:
determining, by the terminal device, a quantity of resource 

8. 	(Currently Amended) An uplink signal receiving method, comprising:
sending, by a network device, downlink control information (DCI) to a terminal device; and
receiving, by the network device, an uplink signal sent by the terminal device on two contiguous uplink subcarriers, and demodulating the uplink signal in a Pi/2 binary phase shift keying (BPSK) modulation mode, 
wherein the DCI comprises index indication information and resource unit quantity indication information, and the index indication information is used to indicate a modulation and coding scheme (MCS) index; and
a) before the sending, by a network device, DCI to a terminal device, the method further comprises:
determining, by the network device, a transmit block size (TBS) index based on the resource unit quantity indication information and the TBS; and
determining, by the network device, the MCS index based on the TBS index and a first mapping relationship, wherein the first mapping relationship is used to indicate a relationship between the MCS index, a modulation mode, and a TBS index, wherein
the first mapping relationship comprises a first part and a second part, the first part is used to indicate a relationship between an MCS index, a quadrature phase shift keying (QPSK)modulation mode, and a TBS index, and the second part is used to indicate a relationship between an MCS index, the Pi/2 BPSK modulation mode, and a TBS index; and
the second part comprises S TBS indexes, and/or a maximum value of a transport block size in the second part is 936 or 1000,
or
b) the DCI further comprises carrier quantity indication information and/or modulation mode information, and the carrier quantity indication information and/or the modulation mode information are/is used to determine a modulation mode; and
before the network device determines, based on the DCI, a TBS used for transmitting an uplink signal, the method further comprises:
determining, by the network device, the TBS index based on the resource unit quantity indication information, the carrier quantity indication information and/or the modulation mode information, and the TBS; and
determining, by the network device, the MCS index based on the TBS index and a second mapping relationship, wherein the second mapping relationship is used to indicate a relationship between the MCS index and the TBS index.

9. 	(Canceled) The method according to claim 8, wherein the DCI comprises index indication information and resource unit quantity indication information, and the index indication information is used to indicate a modulation and coding scheme (MCS) index; and
before the sending, by a network device, DCI to a terminal device, the method further comprises:
determining, by the network device, a transmit block size (TBS) index based on the resource unit quantity indication information and the TBS; and
determining, by the network device, the MCS index based on the TBS index and a first mapping relationship, wherein the first mapping relationship is used to indicate a relationship between the MCS index, a modulation mode, and a TBS index, wherein
the first mapping relationship comprises a first part and a second part, the first part is used to indicate a relationship between an MCS index, a quadrature phase shift keying (QPSK)modulation mode, and a TBS index, and the second part is used to indicate a relationship between an MCS index, the Pi/2 BPSK modulation mode, and a TBS index; and
the second part comprises S TBS indexes, and/or a maximum value of a transport block size in the second part is 936 or 1000.

10. 	(Currently Amended) The method according to claim [[9,]] 8, wherein
when the MCS index indicated by the index indication information belongs to the first part and the quantity of resource units is N, the TBS index is determined based on a column corresponding to a Kth physical resource block PRB in a TBS table that is set in an existing standard and the TBS; or
when the MCS index indicated by the index indication information belongs to the second part and the quantity of resource units is 2xN, the TBS index is determined based on a column corresponding to a Kth PRB in a TBS table that is set in an existing standard and the TBS, wherein


11. 	(Canceled) The method according to claim 8, wherein the DCI comprises index indication information and resource unit quantity indication information, the index indication information is used to indicate an MCS index, the DCI further comprises carrier quantity indication information and/or modulation mode information, and the carrier quantity indication information and/or the modulation mode information are/is used to determine a modulation mode; and
before the network device determines, based on the DCI, a TBS used for transmitting an uplink signal, the method further comprises:
determining, by the network device, the TBS index based on the resource unit quantity indication information, the carrier quantity indication information and/or the modulation mode information, and the TBS; and
determining, by the network device, the MCS index based on the TBS index and a second mapping relationship, wherein the second mapping relationship is used to indicate a relationship between the MCS index and the TBS index.

12. 	(Currently Amended) The method according to claim [[11,]] 8, wherein
when the carrier quantity indication information and/or the modulation mode information indicate/indicates that the modulation mode is a QPSK modulation mode, and the resource unit quantity indication information indicates that a quantity of resource units is P, the TBS index is determined based on a column corresponding to an Mth PRB in a TBS table that is set in the standard and the TBS; or
when the carrier quantity indication information and/or the modulation mode information indicate/indicates that the modulation mode is the pi/2 BPSK modulation mode, and the resource unit quantity indication information indicates that a quantity of resource units is 2xP, the TBS index is determined based on a column corresponding to an Mth PRB in a TBS table that is set in the standard and the TBS, wherein
M and K are positive integers.

13. 	(Original) The method according to claim 8, wherein the DCI comprises index indication information, and there is a mapping relationship between the index indication information and the TBS; and before the network device determines the TBS for the uplink signal based on the DCI, the method further comprises:
determining, by the network device, the index indication information based on the TBS, wherein
a maximum value of the TBS is 224, 256, 456, 504, 712, 808, 936, or 1000.


determining, by the network device, a quantity of resource units based on the TBS.

15. 	(Currently Amended) The method according to claim [[2,]] 1, wherein
the S TBS indexes in the second part are S TBS indexes in the first part.

16. 	(Original) The method according to claim 1, wherein
a maximum value of the TBS is 936, 1000, or 1032.

17. 	(Currently Amended) The method according to claim [[2,]] 1, wherein
when the quantity of resource units is 1, the maximum value of the TBS is 224 or 256; and/or
when the quantity of resource units is 2, the maximum value of the TBS is 456 or 504; and/or
when the quantity of resource units is 3, the maximum value of the TBS is 712 or 808; and/or
when the quantity of resource units is 4, the maximum value of the TBS is 936 or 1000.

18. 	(Currently Amended) The method according to claim [[2,]] 1, wherein
when a coverage level of the terminal device is ModeB, the quantity of resource units is 2 or 4.

19. 	(Currently Amended) A communications device, comprising:
a receiving unit, configured to receive downlink control information (DCI) sent by a network device;

a sending unit, configured to send the uplink signal on two contiguous uplink subcarriers in a Pi/2 binary phase shift keying (BPSK) modulation mode based on the determined TBS,
wherein the DCI comprises index indication information and resource unit quantity indication information, and the index indication information is used to indicate a modulation and coding scheme (MCS) index; and
a) the processing unit is configured to: 
determine a TBS index based on the index indication information and a first mapping relationship, wherein the first mapping relationship is used to indicate a relationship between the MCS index, a modulation mode, and a TBS index; and 
determine, based on the TBS index and the resource unit quantity indication information, the TBS used for transmitting the uplink signal, 
wherein the first mapping relationship comprises a first part and a second part, the first part is used to indicate a relationship between an MCS index, a quadrature phase shift keying (QPSK)modulation mode, and a TBS index, and the second part is used to indicate a relationship between an MCS index, the Pi/2 BPSK modulation mode, and a TBS index; and
the second part comprises S TBS indexes, and/or a maximum value of a transport block size in the second part is 936 or 1000, wherein S is a positive integer, and S is greater than 2 and less than or equal to 5,
or
b) the DCI further comprises carrier quantity indication information and/or modulation mode information, and the carrier quantity indication information and/or the modulation mode information are/is used to determine a modulation mode; and
the processor is further configured to determine, based on the DCI, a TBS used for transmitting an uplink signal by:
determining a TBS index based on the MCS index and a second mapping relationship, wherein the second mapping relationship is used to indicate a relationship between the MCS index and the TBS index; and
determining, by the terminal device based on the TBS index, the resource unit quantity indication information, and the carrier quantity indication information and/or the modulation mode information, the TBS used for transmitting the uplink signal.

20. 	(Canceled) 

21. 	(New) A communications device, comprising:
a sending unit, configured to send downlink control information (DCI) to a terminal device, wherein the DCI comprises index indication information and resource unit quantity indication information, and the index indication information is used to indicate a modulation and coding scheme (MCS) index; 
a processor, configured to determine, based on the DCI, a transport block size (TBS) used for transmitting an uplink signal; and
a receiving unit configured to receive an uplink signal sent by the terminal device on two contiguous uplink subcarriers, and demodulate the uplink signal in a Pi/2 binary phase shift keying (BPSK) modulation mode; 
wherein the processor is further configured to: 
a) before the sending unit sends DCI to the terminal device:
determine a transmit block size (TBS) index based on the 
determine the MCS index based on the TBS index and a first mapping relationship, wherein the first mapping relationship is used to indicate a relationship between the MCS index, a modulation mode, and a TBS index, wherein
the first mapping relationship comprises a first part and a second part, the first part is used to indicate a relationship between an MCS index, a quadrature phase shift keying (QPSK)modulation mode, and a TBS index, and the second part is used to indicate a relationship between an MCS index, the Pi/2 BPSK modulation mode, and a TBS index; and
the second part comprises S TBS indexes, and/or a maximum value of a transport block size in the second part is 936 or 1000,
or
b) the DCI further comprises carrier quantity indication information and/or modulation mode information, and the carrier quantity indication information and/or the modulation mode information are/is used to determine a modulation mode; and
before the processor determines, based on the DCI, a TBS used for transmitting an uplink signal:
determine the TBS index based on the resource unit quantity indication information, the carrier quantity indication information and/or the modulation mode information, and the TBS; and
determine the MCS index based on the TBS index and a second mapping relationship, wherein the second mapping relationship is used to indicate a relationship between the MCS index and the TBS index.The device according to claim 19, wherein the DCI comprises index indication information and resource unit quantity indication information, and the index indication information is used to indicate a modulation and coding scheme (MCS) index; and
the processing unit is specifically configured to: determine a TBS index based on the index indication information and a first mapping relationship, wherein the first mapping relationship is used to indicate a relationship between the MCS index, a modulation mode, and a TBS index; and determine, based on the TBS index and the resource unit quantity indication information, the TBS used for transmitting the uplink signal, wherein
the first mapping relationship comprises a first part and a second part, the first part is used to indicate a relationship between an MCS index, a quadrature phase shift keying (QPSK)modulation mode, and a TBS index, and the second part is used to indicate a relationship between an MCS index, the Pi/2 BPSK modulation mode, and a TBS index; and
the second part comprises S TBS indexes, and/or a maximum value of a transport block size in the second part is 936 or 1000, wherein S is a positive integer, and S is greater than 2 and less than or equal to 5.





Reasons for Allowance 


Berkowitz US 20180316464 teaches receiving, by a terminal device, downlink control information (DCI) sent by a network device;
determining, by the terminal device based on the DCI, a transport block size (TBS) used for transmitting an uplink signal (DCI may include a transport block size (TBS) and/or one or more parameters from which to determine the TBS, [0158]).

Berkowitz is silent on sending, by the terminal device, the uplink signal on two contiguous uplink subcarriers in a Pi/2 BPSK modulation mode based on the determined TBS.
	Wei US 20190222457 teaches sending, by the terminal device, the uplink signal on two contiguous uplink subcarriers in a Pi/2 BPSK modulation mode (One technique for supporting resource allocations at the sub-PRB granularity (e.g., for eMTC UEs) is to implement resource allocations of three subcarriers (e.g., three adjacent subcarriers) with SC-FDMA π/2 binary phase shift keying (BPSK) modulation, where only two of the three subcarriers are used by a UE for transmitting an uplink communication, [0006]). Note, it is well known to select the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Berkowitz by sending, by the terminal device, the uplink signal on two contiguous uplink subcarriers in a Pi/2 BPSK modulation mode based on the determined TBS, as shown by the combination of Wei and XU. This modification would benefit the system since using contiguous subcarrier is an efficient use of system resources.
However, none of the prior art teaches or fairly suggests all the limitations of the amended independent claims.


Regarding claim 6, the combination is silent on wherein the DCI comprises index indication information, and there is a mapping relationship between the index indication information 
the determining, by the terminal device based on the DCI, a TBS for the uplink signal comprises:
determining, by the terminal device, the TBS for the uplink signal based on the index indication information, wherein
a maximum value of the TBS is 224, 256, 456, 504, 712, 808, 936, or 1000.
Takeda US 20180115387 teaches wherein the DCI comprises index indication information, and there is a mapping relationship between the index indication information and the transport block size; and
the determining, by the terminal device based on the DCI, a TBS for the uplink signal comprises:
determining, by the terminal device, the TBS for the uplink signal based on the index indication information ([0048]), wherein
a maximum value of the TBS is 224, 256, 456, 504, 712, 808, 936, or 1000 ([0036]).

Regarding claim 7, the combination is silent on determining, by the terminal device, a quantity of resource units based on the index indication information.
 Shi US 20200037298 teaches determining, by the terminal device, a quantity of resource units based on the index 

Conclusion
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments of Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.